                                  UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF ALABAMA




In re                                                                                Case No. 20−32545
                                                                                     Chapter 7
Christina Lashae Taylor ,
        Debtor.



                                                     NOTICE

        Notice of Submission Error requiring refiling. − A certificate of service is needed showing all
        creditors were served. − Please refile a corrected document within 7 days or your pleading may be
        dismissed (RE: related document(s)22 Motion to Reinstate Case). Corrected filing due by 6/29/2021.
        (KC)


Dated June 22, 2021




                                                              Juan−Carlos Guerrero
                                                              Clerk of Court
                                                              United States Bankruptcy Court
                                                               Middle District of Alabama
In re:                                                                                                               Case No. 20-32545-BPC
Christina Lashae Taylor                                                                                              Chapter 7
       Debtor
                                                    CERTIFICATE OF NOTICE
District/off: 1127-2                                                 User: admin                                                          Page 1 of 1
Date Rcvd: Jun 22, 2021                                              Form ID: enotice                                                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 24, 2021:
Recip ID                   Recipient Name and Address
db                         Christina Lashae Taylor, 318 Malone Ct, Prattville, AL 36066

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 24, 2021                                           Signature:           /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 22, 2021 at the address(es) listed below:
Name                               Email Address
Bankruptcy Administrator
                                   ba@almb.uscourts.gov

Carly B Wilkins
                                   cwilkins@cbwlegal.com kesco@cbwlegal.com;cwilkins@ecf.axosfs.com

Debora Palmer
                                   on behalf of Debtor Christina Lashae Taylor debora@clenneypalmer.com connie@clenneypalmer.com

Larry E. Darby, Esq
                                   on behalf of Creditor Southern Realm Property MGT LLC LDarbyEsq@knology.net
                                   bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com


TOTAL: 4
